ON STATE’S MOTION FOR REHEARING EN BANC
PER CURIAM.
We overrule the State’s Motion for Rehearing En Banc and believing our holding on Appellant’s Motion for Rehearing to be correct reaffirm that position.
The State, however, points out that appellant has now reached the age of eighteen and that our disposition requiring a remand to the juvenile court is incorrect. We have reexamined the record and conclude that the State is correct.
Appellant attained the age of eighteen on July 15, 1984, four days after the delivery of our opinion on Appellant’s Motion for Rehearing. The State suggests that a proper disposition under the circumstances is to vacate the judgment of the juvenile court and to order the case dismissed. Appellant never challenged the trial court’s finding of delinquency, therefore, that adjudication is not subject to disturbance. The order of disposition we have held was impermissibly entered and that order is vacated and set aside.
Inasmuch as appellant was only entitled to a new disposition hearing, which may not now be held because of appellant’s age, there can be no remand to the juvenile court. The proceedings against appellant are, therefore, dismissed. State v. Casanova, 494 S.W.2d 812 (Tex.1973).